Citation Nr: 0327998	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
characterized as chronic lumbosacral strain syndrome.

2.  Entitlement to service connection for upper and lower 
extremity pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1980 to 
September 1981 and from September 1988 to March 1989.  She 
also had service in a reserve component of the Armed Forces 
during a period of active duty for training or inactive duty 
for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), in Salt Lake 
City, Utah, which denied entitlement to service connection 
for a back disorder (of the upper and lower back) to include 
upper and lower extremity pain.  The veteran filed notice of 
disagreement with the RO's determination.  In April 2001 the 
RO issued a statement of the case (SOC) in which it continued 
to deny the veteran's claim.  The veteran perfected a timely 
appeal as to her claim.  

By rating action dated in July 2001, the Decision Review 
Officer (DRO) granted service connection for myofascial pain 
syndrome of the cervical spine, with a 10 percent disability 
evaluation.  This grant of service connection was not a total 
grant of the benefit sought by the veteran on appeal, as 
service connection was not granted for extremity pain or 
lower back pain, thus these issues remain viable on appeal.  
However, since service connection has been granted for a 
cervical spine disability, that matter has been resolved on 
appeal.  Whereas the veteran has not appealed from the 
disability evaluation assigned, there is no matter regarding 
the cervical spine now before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Board notes that the veteran has sought service 
connection for back disabilities, which up to this point have 
included the cervical and lumbar spine.  A review of the 
record reveals that in November 2000 she indicated that she 
was seeking service connection for a back condition from the 
neck to the lower back.  Thus, it appears that she may also 
be referring to her thoracic spine.  To the extent that the 
veteran may wish to claim entitlement to service connection 
for a thoracic spine disorder, such a claim has not as yet 
been addressed by the RO, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for appropriate action.

The matter of entitlement to service connection for upper and 
lower extremity pain is addressed in the Remand portion of 
this decision, below.


FINDINGS OF FACT

1.  The competent and objective medical evidence of record 
demonstrates that a low back disorder was present during the 
veteran's period of active duty service.

2.  There is an approximate balance in the evidence as to 
whether the veteran's low back disorder, now characterized as 
chronic lumbosacral strain syndrome, had its origin in 
service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, a low back 
disorder, currently characterized as chronic lumbosacral 
strain syndrome, was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records include a report of the veteran's 
hospitalization in September 1988, when she sustained 
multiple injuries in a motor vehicle accident as a pedestrian 
while on active duty.  The record indicates that she suffered 
a closed head injury as well as a large laceration in her 
right proximal posterior thigh area.  It was also noted that 
she had some diffuse abrasions and contusions.

Examination revealed that gentle motion of the hip produced 
some pain in the right side.  There were very deep laceration 
into the posterior thigh muscles.  There were extensive 
contusions of the right upper extremity and to a lesser 
extent on the left.  There was an open avulsion-type 
laceration of the right posterior thigh, with extensive 
involvement of the musculature.  Neurological examination 
revealed active movement of all four extremities.  Anterior-
posterior (AP) X-rays of the thoracic and lumbar spine were 
found to be negative.  The S1 joints and the symphysis 
appeared intact.  AP X-rays of the femur were negative, 
including for fracture.  The impressions were multiple 
trauma, closed head injury, multiple abrasions and 
contusions, and large laceration of the right posterior 
thigh.  The discharge diagnoses were multiple trauma, closed 
head injury, basilar skull fracture, grade II open fracture 
of right ischium with complex laceration of the right buttock 
and gluteus maximus, recurrent hyponatremia secondary to 
cerebral trauma, and right 6th nerve palsy with delayed 
onset.  

In October 1988 the veteran was seen with complaints of 
chronic neck, back, and leg pain.  The impression was 
multiple problems from status post motor vehicle accident, 
stable.  

Examination conducted in December 1988 shows the lower back 
had some very mild paraspinal muscle tenderness, primarily on 
the right side, from approximately L-1 to L-5.  Range of 
motion of the back revealed markedly decreased forward 
flexion of approximately 27 inches from the fingertips to the 
floor.  There was full extension, full left and right 
bending, and full rotation without discomfort.  The 
impressions were multiple trauma in a patient who was 
undergoing rehabilitation and possible herniated nucleus 
pulposus at the L-4/5 or L-5/S-1 level, possibly 
L-2/3.  X-rays of the lumbar spine were within normal limits.

In an undated Department of the Army consultation report, it 
was noted that the veteran had been referred for purposes of 
relaxation for stress and pain management.  Her subjective 
complaints were noted, in pertinent part, to be constant 
middle and lower back pain, with pain of six to eight on a 
ten-point scale.  The clinical assessment under Axis I was 
psychological factors affecting physical condition; under 
Axis III the assessment, in pertinent part, was chronic 
middle and lower back pain.  

An electromyography (EMG) and nerve conduction study of the 
right upper extremity conducted in January 1989 noted that 
nerve conduction velocity studies of the right median nerve 
were normal.  EMG studies of the muscles sampled in the right 
upper extremity did not reveal any active denervative 
changes.  The study revealed no abnormal myopathic or 
neuropathic findings.  

A bone scan was conducted in January 1989 which showed there 
was increased activity in the proximal tibia at the knee on 
the right side, the wrist at the radius, the ulna, and the 
carpal bones.  It was noted that all areas of involvement 
were compatible with reactive osteitis associated with 
previous trauma.  

A February 1989 physical therapy report shows that the 
veteran had complaints of neck and lower back pain.  She had 
lower back pain, with limited motion.  On examination she had 
full active range of motion of the lumbosacral spine.  There 
was positive tenderness of the right S1 region, as well as 
L2-L5 and the proximal 1/3 of the buttock.  X-rays of the 
spine were all negative.  The assessment was multiple aches 
and pains secondary to decreased flexibility and strength.

In a March 1989 physical therapy report, it was indicated 
that the veteran had multiple joint aches to include the 
lumbosacral area, neck, and right hip.  The status was that 
she was doing well overall but experienced continued neck and 
back pain.  It was noted that she was awaiting review by the 
Medical Evaluation Board.  

Treatment reports from the orthopedic clinic, following 
active duty service, dated in April 1989, indicate that the 
veteran's back was improving slowly. 

A neurological examination conducted in May 1989 revealed 
muscle tone and bulk were normal.  Sensory examination was 
intact to all modalities.  Her gait was essentially normal.  
Outpatient treatment records in July 1989 show the veteran 
had complaints of pain in the back and bilateral thigh.  It 
was noted that the pain was sometimes severe and she was 
restricted from running, and from performing deep knee bends 
and heavy lifting.  In October 1990, upon examination at the 
neurology clinic, the diagnosis included chronic back pain.

A VA general medical examination was conducted in April 1992.  
X-rays of the lumbosacral spine showed mild levoscoliosis at 
the apex at L3, and spina bifida occulta at S1.

In July 1992 the veteran underwent a VA neurological 
examination.  On clinical evaluation, her gait and station 
were normal.  She was normocephalic, and range of motion of 
her back was full.  These findings revealed no evidence of 
serious neurologic change.

In September 2000 the veteran filed an informal claim for 
service connection for a back disorder.  In a November 2000 
statement, she indicated that her back condition included 
from the neck down to the lower back.  She also claimed that 
the back condition affected other parts of her body, 
specifically both arms and the right leg.

Outpatient treatment records dated in October 2000 show that 
the veteran continued to complain of left arm and low back 
pain.  It was noted that TENS [transcutaneous electrical 
nerve stimulation] no longer gave her relief.  The 
assessments were chronic pain syndrome, low back pain, 
thoracic myofascial pain syndrome, and somatic dysfunction.  

Outpatient treatment records dated in December 2000 show the 
veteran's subjective complaints of pain in the left arm and 
in the low back.  On objective examination the examiner 
indicated positive findings at T-4 left, T-1/2/3 right, C-7 
right, L-5 right, and posterior right sacrum.  The diagnoses 
were chronic pain syndrome, status post whole body contusion 
secondary to being struck by motor vehicle twelve years ago, 
and somatic dysfunction.

In a January 2001 medical statement by Colonel Laub, he noted 
that he had treated the veteran over the past eight months 
for musculoskeletal pain in the back, hips, legs, arm, and 
neck.  He further noted that the symptoms the veteran 
reported were consistent with the history of contusions she 
received when she was struck by a motor vehicle while on 
active duty in 1988.  He stated that the veteran would have 
continued pain to deal with in the foreseeable future.  

VA examination of the joints was conducted in February 2001.  
There was palpable paraspinous tenderness over the upper 
thoracic and the lower lumbar spine.  The lumbar curvature 
was intact.  There was no sciatic notch tenderness noted.  
Flexion of the thoracolumbar spine at 90 degrees caused 
bilateral low lumbar paraspinous pain and pain in the upper 
paraspinous thoracic area.  The assessments were: (1) bulging 
disk disease of the cervical spine as noted in the MRI report 
dated in May 2000, with minimal spinal stenosis at the C5-C6 
level, with normal range of motion without any palpable spasm 
and without any true radiculopathy to either upper extremity; 
and (2) chronic upper thoracic and low lumbar pain syndrome 
with associated paraspinous pain, with reduced range of 
motion without palpable spasm and without true radiculopathy 
to either lower extremity, and with intact sensory perception 
over the buttocks and down each lower extremity.

An addendum to the February 2001 VA examination report noted 
that the low back pain was clinically defined as chronic 
lumbosacral strain syndrome without radiculopathy and with 
normal sensory perception, and was thought to have no 
clinical relationship to the accident of 1988.  Also, X-ray 
evidence as to the lumbosacral spine dated in April 1992 had 
revealed levoscoliosis and occult spina bifida at S1, neither 
of which, the examiner stated, is related to any specific 
trauma.  

In March 2001 the RO denied the veteran's claim of 
entitlement to service connection for a back condition, to 
include upper and lower extremity pain, on the basis that 
there was no evidence that her musculoskeletal disorders were 
incurred in the military.  The veteran appealed that 
decision.  In her substantive appeal, she contended that she 
was in good health prior to the accident and that, since the 
accident, she had had a lot of problems with her back.  She 
stated that standing for a long time irritated her back, 
arms, and legs.  She was unable to lift a laundry basket or 
carry a small child.  She said that, due to her back injury, 
she has had to live on pain medications and undergo physical 
therapy.

In July 2001, the DRO granted service connection for 
myofascial pain syndrome of the cervical spine, with an 
evaluation of 10 percent effective September 7, 2000.  
However, the DRO noted that the evidence did not show that 
the veteran's upper extremity pain, low back pain, and lower 
extremity pain were attributable to military service, and 
continued to deny service connection for a low back disorder, 
to include upper and lower extremity pain.

II.  Legal Analysis

A.  Preliminary matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  See also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003) (holding that the regulation codified at 
38 C.F.R.§ 3.159(b)(1) is invalid because it imposes on 
claimants an arbitrary new deadline that does not represent a 
reasonable exercise of VA's authority).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, as to the 
issue which the Board is resolving today.  In view of the 
Board's disposition as to that issue, no further discussion 
of the VCAA is warranted. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for a low back disorder, characterized
as chronic lumbosacral strain syndrome

The veteran is seeking entitlement to service connection for 
a low back disorder.  She essentially contends that this 
disability resulted from injuries which she sustained in 
service.  

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the veteran's 
claimed low back disorder, was incurred in service.  The 
veteran's service medical records reflect that, during active 
duty service, she sustained multiple injuries in a motor 
vehicle accident as a pedestrian and was hospitalized for 
several weeks.  Although upon her discharge from the hospital 
she was not diagnosed with having a low back disorder she was 
seen shortly after her discharge from the hospital, with 
complaints which led to treatment for chronic back pain, 
among other things.  The examiner in October 1988 diagnosed 
her with having multiple problems related to her status post 
motor vehicle accident.  An in-service examination of her 
lower back in December 1988 revealed that she had some very 
mild paraspinal muscle tenderness, primarily on the right 
side, from approximately L-1 to L-5.  Range of motion of the 
back showed markedly decreased forward flexion.  It was noted 
that she had a possible herniated nucleus pulposus at the L-
4/5 or L-5/S1 level, and possible at L-2/3. 

In February 1989, the veteran had complaints of lower back, 
right hip, knee, and wrist pain.  Examination showed there 
was tenderness of the right S1 region and at L2-5.  There was 
limited motion of the right hip and positive medial laxity 
and mild lateral laxity of the right knee.  The assessment 
was multiple aches and pains secondary to decreased 
flexibility and strength.  A March 1989 in-service physical 
therapy report indicated the veteran had multiple joint aches 
to include the lumbosacral area, neck, and right hip.  

Moreover, the veteran received treatment for a low back 
disorder in April 1989, following her separation from active 
duty.  The April 1989 treatment report from the orthopedic 
clinic indicated that her back was slowly improving.  
Outpatient treatment records in July 1989 show the veteran 
had complaints of pain in her neck, back, and bilateral thigh 
and it was noted that the pain was sometimes severe and she 
was restricted from running, performing deep knee bends, and 
heavy lifting.  

Then, outpatient treatment records of October 2000 noted the 
veteran's continued complaints of low back pain.  Examination 
confirmed that there was low back pain at L-5 on the right 
and at the posterior right sacrum.  The examiner diagnosed 
chronic pain syndrome, status post whole body contusion 
secondary to being struck by a motor vehicle twelve years 
ago, and somatic dysfunction.  Colonel Laub treated the 
veteran for musculoskeletal pain to include the back, hips, 
legs, arm, and neck.  In his January 2001 statement he noted 
that the veteran's symptoms were consistent with the history 
of contusions she received when she was struck by a motor 
vehicle while on active duty.  

The VA examiner in February 2001 provided a diagnostic 
assessment, in pertinent part, of chronic low lumbar pain 
syndrome with associated paraspinous pain with reduced range 
of motion without palpable spasm and without true 
radiculopathy to either lower extremity, and with intact 
sensory perception over the buttocks and down each lower 
extremity.  In addition, based upon his review of the EMG 
study and the neurologic evaluation the examiner noted that 
the veteran's low back pain was clinically defined as chronic 
lumbosacral strain syndrome.  The examiner also indicated 
that the veteran's low back pain had no clinical relationship 
to the accident of 1988, and that X-ray evidence of the 
lumbosacral spine dated in April 1992 revealed levoscoliosis 
and spina bifida occulta at S1, neither of which was related 
to any specific trauma.  Thus, the Board is aware of the 
congenital disorder of the lumbosacral spine shown in X-rays 
taken in 1992.  However, levoscoliosis and spina bifida 
occulta were indicated at L3 and S1.  The medical evidence of 
record, to include service and post-service medical records, 
show that symptoms related to the veteran's low back disorder 
were not limited specifically to the L3 and S1 regions of the 
spine.  

In view of the foregoing discussion, and with consideration 
of the benefit-of-the-doubt/reasonable-doubt doctrine, the 
Board will exercise its discretion to conclude that the 
evidence is in approximate balance as to whether the veteran 
currently has a low back disorder that had its origin in 
service.  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2002)  see also Gilbert, supra.  
Thus, service connection is granted for a low back disorder, 
characterized as chronic lumbosacral strain syndrome.

The Board emphasizes that this grant of service connection is 
based upon reasonable doubt, and does not reflect error on 
the part of the RO in its thorough development and 
adjudication of the matter.


ORDER

Entitlement to service connection for a low back disorder, 
characterized as chronic lumbosacral strain syndrome, is 
granted.


REMAND

The Board has determined that additional development is 
needed in this case regarding the issue of entitlement to 
service connection for upper and lower extremity pain.

As noted, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 became law.  Under 
regulations issued after enactment of the VCAA, and effective 
February 22, 2002, the Board has been conducting evidentiary 
development of appealed cases directly, under authority 
provided at 38 C.F.R. § 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claim, as set out in 
an internal development memorandum, as follows: 

Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA medical 
examination to determine the etiology of her claimed 
upper and lower extremity pain.  A detailed medical 
history relevant to the disorders at issue should be 
obtained.  The examiner(s) should conduct an examination 
of the veteran, and provide a diagnosis of any pathology 
found.  The claims folder must be provided to the 
examiner(s) for review in conjunction with the 
examination.  Specifically,

(a)	The examiner(s) should elicit all of the 
veteran's subjective complaints regarding 
her claimed upper and lower extremity pain, 
and offer an opinion as to whether there is 
adequate pathology to support the level of 
her complaints.
(b)	The examiner(s) should comment on the 
etiology of the veteran's claimed upper and 
lower extremity pain.  In particular, the 
examiner(s) should comment on whether it is 
at least as likely as not (i.e., at least a 
50-50 probability) that the veteran's 
claimed upper and lower extremity pain is 
related to the motor vehicle accident in 
which the veteran was involved in 1988, or 
any other incident of military service.  
The examiner(s) should also comment on 
whether the veteran's claimed upper and 
lower extremity pain is related to her 
service-connected cervical spine disability 
or to her service-connected lumbar spine 
disability.  If it is found that the 
veteran's claimed upper and lower extremity 
pain is unrelated to any of the above, then 
the examiner(s) should offer an opinion as 
to the source of the veteran's claimed pain 
of these extremities.  In answering these 
questions, the examiner(s) should discuss 
the medical opinions that have been 
previously offered by Dr. Peterson and Dr. 
Scherer (VA examiner), expressing agreement 
or disagreement therewith and giving 
reasons for such agreement or disagreement.  

However, in May 2003, prior to the Board's implementation of 
the new evidence-development authority in this case, the 
Court of Appeals for the Federal Circuit invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In addition, the Board is aware of the recent judicial 
decision in Paralyzed Veterans of America (PVA) v. Secretary 
of Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003), which may also have an impact upon the 
present appeal.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and 
the Board's proposed evidence-development 
action, above, and determine what additional 
development is necessary regarding the 
veteran's claim.

2.  The RO should also ensure that all 
notification and development action required 
by the VCAA, and pertinent judicial 
precedents, is completed, including the DAV 
and PVA decisions, discussed above.

3.  After the RO undertakes review of the 
issue, to include any additional evidentiary 
development and readjudication, the appellant 
and the appellant's representative should be 
provided with a supplemental statement of the 
case (SSOC) which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the most recent SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veteran Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROC to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals





[New Notice Attached]


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

